Citation Nr: 0416773	
Decision Date: 06/25/04    Archive Date: 06/30/04	

DOCKET NO.  02-17 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for oropharyngeal tonsillar 
squamous cell carcinoma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse and a county veteran service officer


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, that denied the benefit sought on appeal.  
The veteran, who had active service from October 1962 to 
August 1966, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to appellate review.  In this 
regard, the veteran contends that his carcinoma is the result 
of exposure to Agent Orange or other chemicals he may have 
been exposed to during service.  The veteran reports that he 
was stationed at Shemya Air Force Station in Alaska and that 
while stationed at that location loaded and unloaded barges 
and aircraft with various chemicals, including Agent Orange.  
Information received from the VA Central Office in an E-mail 
dated in February 2003, information that is also available at 
the Board, indicates that there was no instance of herbicide 
use, testing or disposal in Alaska.  Nevertheless, the 
veteran has asserted that he was involved in the transport of 
chemicals through Shemya Air Force Station enroute to other 
locations.  The veteran's representative has requested that 
the RO make inquiries into the chemicals that transited 
through that Air Force station in the time the veteran was at 
that Air Force station.  The RO has not done so, and the 
Board believes that the duty to assist includes searching for 
information that would support the veteran's contentions that 
he was exposed to Agent Orange or other chemicals during 
service.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's 
decision that further development of the case is necessary.  
This case is being returned to the RO via the Appeals 
Management Center in Washington, D.C., and the VA will notify 
the veteran when further action on his part is required.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should request portions of the 
veteran's service personnel records that 
show his units of assignments, dates of 
those assignments and his duties.  
Specific attention should be directed to 
the time period the veteran was assigned 
to the 5073rd Air Base Squadron (AAC) at 
Shemya Air Force Station in Alaska.

2.  The RO should obtain from the 
Department of Defense, the Service 
Department and/or the U.S. Armed Services 
Center for Research of Unit Records 
information concerning chemicals shipped 
through Shemya Air Force Station while 
the veteran was assigned to the 5073rd 
Air Base Squadron.  Information sought 
should include the type of chemicals 
transported through the Air Force 
station, the nature of the transshipment, 
i.e., was it loaded and unloaded, and the 
likelihood that the veteran would have 
been involved in the transshipment given 
his Air Force Specialty Code (AFCS) of 
70250.  It should be noted that in 
November 1965 the veteran was designated 
as a member of the Shemya Air Force 
Station Chemical, Biological and 
Radiological (CBR) team.  

3.  After the development requested in 
the first three paragraphs have been 
completed, the RO should review the 
medical evidence and determine whether 
the medical evidence is sufficient to 
make a decision on the claim.  If not, 
the RO should afford the veteran a 
medical examination or obtain a medical 
opinion.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




